Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2021

The Court of Appeals hereby passes the following order:

A22A0653. ANTHONY ALLEN OLIVER v. CRYSTAL FIELD.

      On October 5, 2021, the trial court entered an order granting Crystal Field’s
motion to dismiss Anthony Oliver’s petition for legitimation, custody, and visitation.
Oliver then filed both an application for discretionary appeal and a notice of appeal
from the order. We denied Oliver’s discretionary application on the merits. See Case
No. A22D0126 (Nov. 23, 2021). This is the direct appeal.
      This Court’s denial of Oliver’s discretionary application constitutes a decision
on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670
(4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request for a discretionary
appeal, it acts in an error-correcting mode such that a denial of the application is on
the merits, and the order denying the application is res judicata with respect to the
substance of the requested review.”) (punctuation omitted). Thus, Oliver’s direct
appeal from the same order is barred. See Northwest Social & Civic Club v. Franklin,
276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1)
(649 SE2d 313) (2007).
      Moreover, a notice of appeal must be filed within 30 days of entry of the trial
court judgment or order sought to be appealed. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here,
Oliver’s notice of appeal was filed on November 8, 2021, which is 34 days after the
order he seeks to appeal. Although he filed a motion for reconsideration of the court’s
dismissal order on October 25, 2021, which the court denied on October 29, 2021, the
denial of a motion for reconsideration is not subject to direct appeal and does not
extend the time for filing a notice of appeal. See Luster v. Bank of America, N.A., 331
Ga. App. 510, 512 (769 SE2d 394) (2015). Thus, we lack jurisdiction.
      For these reasons, this direct appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/20/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.